Name: Council Regulation (EEC) No 106/76 of 19 January 1976 on granting and reimbursing aids granted by Member States to producers' organizations in the fishing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/42 Official Journal of the European Communities 28 . 1 . 76 COUNCIL REGULATION (EEC) No 106/76 of 19 January 1976 on granting and reimbursing aids granted by Member States to producers ' organizations in the fishing industry  producers who were members of the producers ' organization on the date on which it was recognized and who were members of the organization throughout the year for which aid is claimed ;  producers who joined the producers ' organization after the date on which it was recognized and who were members of the organization throughout the last nine months of the year for which aid is claimed . Article 3 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (*), and in particular Article 6 (5 ) and the second, subparagraph of Article 24 thereof, Having regard to the proposal from the Commission , Whereas the conditions and general rules to be applied to aids granted by Member States to producers ' organizations and the procedure for reimbursing those aids from the Guidance Section of the European Agricultural Guidance and Guarantee Fund must be adopted ; Whereas to ensure that these aids are granted and reimbursed under identical conditions , the methods for calculating the value of the production marketed under the auspices of the producers' organizations and the administrative expenses of these organizations should be defined ; whereas this calculation must be based on properly vouched accounts ; whereas the difficulty of having such accounts available, in certain cases , should be taken into account ; whereas a flat-rate method should be substituted in such cases , The value of the production marketed by a producers' organization shall be calculated for each product by multiplying :  the average marketed production referred to in the first indent of the third subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 100/76 ascertained in accordance with the procedure laid down in Article 4 below and expressed in 1 00 kg net for each product by  the average price referred to in the second indent of the third subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 100/76 ascertained in accordance with the procedure laid down in Article 5 below and calculated per 100 kg net for each product. Article 4 HAS ADOPTED THIS REGULATION: Article 1 For the purpose of calculating the average production referred to in the first indent of Article 3 , the production marketed by producer members shall be ascertained for each of the three calendar years immediately preceding membership :  on the basis of properly vouched commercial and accounting records as are available When it submits its first claim for reimbursement, the Member State concerned shall provide the Commission with a certificate showing the date on which the producers' organization was formed and the date on which it was recognized . or Article 2 The following classes of person shall be taken into consideration for the purpose of calculating the aids referred to in Article 6 ( 1 ) of Regulation (EEC) No 100/76 .  if such supporting evidence is not available, on the basis of a flat-rate assessment made by the competent services of the Member State , allowance being made in particular for productive capacity in terms of equipment and manpower ; the result thus obtained shall be reduced by 10 % to cover the member's own consumption and non-commercial transactions .(*) See page 1 of this Official Journal . 28 . 1 . 76 Official Journal of the European Communities No L 20/43 Article 5 Article 8 For the purpose of calculating the average price referred to in the second indent of Article 3 , the average price obtained by producer members for each of the three calendar years immediately preceding membership shall be ascertained :  on the basis of properly vouched commercial and accounting records which are available or 1 . Applications for reimbursement must relate to expenditure incurred by Member States during a calendar year and must be submitted to the Commission annually before 1 July of the following year. 2 . The Commission shall decide on these applications en bloc or separately after consulting the Fund Committee . 3 . Provisions concerning the information to be included in applications for reimbursement, the form that such applications should take and the supporting evidence to be submitted to the Commission by Member States shall be adopted in accordance with the procedure laid down in Article 13 of Council Regulation (EEC ) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( l ), as amended by Regulation (EEC) No 1566/72 (2 ).  if such supporting evidence is not available, by calculating the average quotation for each product on the most representative wholesale market or in the most representative port of the area in which the producers ' organization concerned operates, such average quotation being the average of the representative quotations recorded during the reference year by the competent authorities of the Member State on that market or in that port . Article 6 Article 9 1 . The amount of the administrative expenses referred to in Article 6 ( 1 ) of Regulation (EEC) No 100/76 to be taken into consideration when the maximum amount of aid. granted to producers ' organizations is being calculated , must be established on the basis of properly vouched commercial and accounting records and be approved by the competent authorities of the Member State . 2 . The concept of administrative expenses shall be defined in accordance with the procedure laid down in Article 32 of Regulation (EEC) No 100/76 . 1 . Council Regulation (EEC) No 171 /71 of 26 January 1971 on granting and reimbursing aids granted by Member States to producers ' organizations in the fishing industry (3 ), is hereby repealed . 2 . References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation . Article 7 Article 10 Aid to an association of producers ' organizations may not exceed a total of 50 000 units of account. This Regulation shall enter into force on 1 February 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . c ' i Done at Brussels, 19 January 1976 . For the Council The President J. HAMILIUS (!) OJ No L 94, 28 . 4 . 1970, p. 13 . ( 2 ) OJ No L 167, 25 . 7. 1972, p . 5 . ( ») OJ No L 23 , 29 . 1 . 1971 , p . 13 .